Citation Nr: 1743465	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for metatarsalgia, both feet, secondary to moderate pes cavus, with degenerative joint disease.

2. Entitlement to service connection for retinal detachment, left eye.

3. Entitlement to an initial compensable disability rating for trochanteric bursitis, the right hip, prior to May 4, 2015, and in excess of 10 percent from that date.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a June 2010 rating decision the RO granted service connection and assigned a non-compensable rating for trochanteric bursitis, right hip, effective February 18, 2010.  In an April 2016 rating decision, the RO increased the rating to 10 percent, effective from May 4, 2015.

In April 2017, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.

The issue of service connection for retinal detachment, left eye, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral metatarsalgia pre-existed service; there was no increase in disability during service beyond the natural progression of the disease. 

2. Resolving all reasonable doubt in favor of the Veteran, his right hip disability manifested in painful motion. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral metatarsalgia are not met. 38 U.S.C.A. §§ 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).

2.  The criteria for a 10 percent rating, but no higher, for right hip bursitis have been met for the appeal period prior to May 4, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5003, 5019, 5250-5255 (2016).

3.  The criteria for a rating in excess of 10 percent for right hip bursitis for the period after May 4, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5003, 5019, 5250-5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116 (2003); see also 38 C.F.R. § 3.306 (b).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

The Veteran is seeking service connection for metatarsalgia of both feet which he claims is due to marching and other activities during service.  A May 2010 VA examination included a diagnosis of metatarsalgia, both feet secondary to moderate pes cavus, with mild degenerative joint disease bilaterally. 

The report of a January 1970 pre-induction examination included a normal clinical evaluation of the feet, but a summary of defects noted "mild pes cavus N[ot] C[onsidered] D[isabling]."  On the accompanying Report of Medical History, the Veteran answered "yes" to "foot trouble."  The examiner noted occasional foot pain with rolling motion, x-rays normal.  

A March 1971 podiatry consultation noted the Veteran's complaints of tenderness over the 5th metatarsal heads, bilaterally.  The provisional diagnosis was metatarsalgia.  Following evaluation, the assessment was possible contusion.  An April 1971 podiatry consultation noted he had pain with metatarsal bars in his boots.  Molded arch supports were prepared.  At a July 1971 follow-up appointment, the Veteran was still having pain, without relief from supports.  In August 1971 the assessment was mild high arches, bilaterally.  He had been treated previously with metatarsal bars and the plan was to replace them.  A November 1971 consultation noted the Veteran's history of foot pain and use of bars and arch supports, with no help.  The examiner noted the Veteran had foot pain "for many years.  Since being in [A]rmy has had constant problems."  Following examination, the impression was metatarsalgia secondary to postural variation.  The plan was to provide padded insoles.  

On a January 1973 Report of Medical History at separation, the Veteran answered "yes" to foot trouble.  The examiner noted painful feet, treated with supports.  Clinical evaluation of the feet was normal; the only note was related to the right hip and there were no pertinent defects or diagnoses noted.   

In a March 2010 statement, the Veteran said when he was drafted he took a letter from his family physician noting "what was then a tendon or nerve out of place in each foot."  At that time, his "only problem was an occasional pinching of the nerve."  The Veteran noted that during basic training and AIT he went through six or seven types of supports in his combat boots and received numerous other supports for his feet during his remaining time in training.  He further noted that he suffered extreme foot pain on long marches during training.  The Veteran stated that after leaving service, he could no longer work on his feet and to this day, even with supports, standing on hard surfaces for more than one half hour causes extreme pain.  

The Veteran was afforded a VA examination for his feet in May 2010 during which the examiner reviewed the history of his foot problems, noting onset before service, complaints and treatment during service and continued problems since.  Following physical examination, the assessment was metatarsalgia, both feet secondary to moderate pes cavus, with mild degenerative joint disease on x-rays, bilaterally.  

It was the examiner's opinion that the Veteran's bilateral foot condition was not aggravated by his time in the military service.  As rationale for this opinion, the examiner noted that the Veteran entered service with an arch deformity and the structural abnormality was present at the time of his preinduction physical.  It was the examiner's opinion that the Veteran would have continued to have symptoms in both of his feet whether or not he participated in military activities such as marching and running.  He would have continued to have symptoms based on the anatomy of his feet and, therefore, it is less likely than not that the current condition was aggravated by his time in the military service.  The examiner commented that it is the natural history of this condition to have persistent symptoms in the foot regardless of occupation or participation in military activities.  

During his April 2017 hearing the Veteran acknowledged entering service with "bad feet."  The Veteran noted that during service he "went from once every month or two, pinching a nerve in my foot that totally de-mobilize his hip.  I mean, I couldn't walk for half an hour if I pinched the nerve.  Sometimes I'd feel it working up and I can massage it out or work it out, which it worked out.  But when I pinched it, I'm done.  I had to sit and I'm in infantry."  The Veteran stated that before he got drafted he was college trained to work in auto repair and painting.  The Veteran noted he was working in an auto body shop before he went to the army, but when he got back, he no longer could work on his feet and therefore could not go back to work at the auto body shop.  The Veteran again noted, that his feet hurt constantly now, and he is constantly in pain.  

Based on a review of the record, the Board finds that the service connection for metatarsalgia of both feet is not warranted.  The primary issue in this case relates to the second element of service connection, in-service incurrence or aggravation, because defects were noted in both feet at enlistment.  The preponderance of the evidence is against a finding that the Veteran's foot disabilities worsened during military service, therefore the presumption of aggravation does not apply.  

Service treatment records show the Veteran was treated on numerous occasions during service for foot complaints.  However, at separation, clinical evaluation was normal.  Foot pain was noted at enlistment and separation.  Post-service medical records do not suggest that the Veteran's foot disability was aggravated by service.  The May 2010 VA examiner opined that the Veteran's preexisting foot disability was not aggravated during service because he entered service with a structural abnormality and would have continued to have symptoms based on his anatomy, regardless of whether he had been in service.  The Board finds that opinion highly probative as it was based on an examination and review of the record and included an adequate rationale, consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no equivalent medical opinion to the contrary. 

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of aggravation here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Thus, the preponderance of the evidence is against the claim of service connection, and the claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .

Increased rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In the rating action on appeal, service connection was granted and a noncompensable rating assigned under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5019, effective February 18, 2010.  In April 2016, the rating was increased to 10 percent, effective May 4, 2015.  At that time, the RO considered DC 5019-5253.  See 38 C.F.R. § 4.27.

Under DC 5019, bursitis will be rated on limitation of motion of the affected part, as degenerative arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The recently used hyphenated diagnostic code may be read to indicate that bursitis is the service-connected disorder, and it is rated as if the residual condition is impairment of the thigh under Diagnostic Code 5253. 

Under DC 5253 impairment of the thigh, limitation of rotation, cannot toe-out beyond 15 degrees in the affected leg, warrants a 10 percent rating.  Limitation of adduction, cannot cross legs warrants a 10 percent rating.  Limitation of abduction with motion lost beyond 10 degrees, warrants a 20 percent rating. 

Under DC 5251, limitation of extension of the thigh to 5 degrees, warrants a 10 percent rating.

Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 20 degrees is assigned a 30 percent rating.  Flexion limited to 10 degrees would be afforded a 40 percent rating.  

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating. Id.  See 38 C.F.R. § 4.40 .

The Veteran was afforded a VA examination for his hip in May 2010.  During the examination the Veteran reported that "every once in a while he gets an ache in the trochanteric region of the hip when he is more active."  The frequency of mild intermittent ache in the region of the trochanteric and a feeling that there is an indentation around the trochanteric area was noted to be intermittent.  The Veteran noted the severity of pain to be mild, with the duration being variable.  The Veteran was noted not having missed any work time because of his hip condition.  The Veteran reported his gait was generally normal except when he has to stand for more than half an hour and then he begins to limp on his feet.  The Veteran does not use any assistive devices in ambulation for the hip condition and has no flare-ups of hip pain. The Veteran reported that the pain occurs very infrequently and in a mild fashion.  He has not had the area evaluated or treated.

Upon physical examination of the right hip, the examiner noted painless range of motion; flexion was to 140 degrees, extension to 30 degrees, abduction to 50 degrees, adduction to 40 degrees, internal rotation to 35 degrees, external rotation to 45 degrees.  Strength was normal in flexion and extension and abduction of the hip.  There is some very mild tenderness in the region of the gluteus maximus and gluteus medius insertion at the greater trochanter.  There was no indentation visible in the skin and when the Veteran tightens muscles about the hip and there is no gross evidence of muscular weakness, atrophy, or indentation.  The examiner reported that the Veteran walks without antalgia on this side and there was no increased pain or symptoms elicited with testing about the hip done three times against resistance.  There was no incoordination in his motion, no easy fatigability, and no alteration in gait pattern.

The diagnosis was mild trochanteric bursitis, right hip.  The examiner stated that he would assign no additional range of motion loss for as there was no change in the passive or active range of motion during repeat testing three times against resistance and, therefore, no additional range of motion loss.

The Veteran was afforded a VA  examination for his hip in May 2015, during which he reported the history of his in-service injury.  The Veteran reported that he now feels intermittent pain, which is worse while standing, and walking its "ok unless hiking a long distance (over a mile)."

The Veteran reported flare ups, and described one from three days priors when he stepped onto the landing of stairs on his right foot and turned left, and had a sharp pain.  Pressure from side of narrow car seat has caused pain.  He tries not to stand more than fifteen minutes at a time, but noted that is due more to his feet than his hip.  The examiner noted that the Veteran did not report having any functional loss or impairment of the hip.  

Range of motion for the right hip was marked as abnormal or outside or normal range.  Flexion was 0 to 110 degrees; extension 0 to 30 degrees; abduction 0 to 35 degrees; adduction 0 to 25 degrees; external rotation 0 to 45 degrees, and; internal rotation 0 to 35 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  The examiner reported that pain was noted on external rotation only but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue noted on the right hip.  There was mild tenderness at insertion of gluteus muscle into the greater trochanter.  The Veteran was able to perform repetitive use testing with at least three repetitions on the right hip with no loss of function or range of motion after three repetitions.  No pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time on the right hip.  There was no reduction in muscle strength on the right side, with his flexion, extension, and abduction being marked as 5/5.

As required by Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner also performed range of motion testing on the nonservice-connected left hip, characterizing that as abnormal or outside or normal range; there was no diagnosis offered for the left hip.  

During the May 2015 examination, the Veteran was noted not having muscle atrophy.  No ankyloses was noted for either the right or left hip of the Veteran.  The Veteran was noted not using an assistive devise as a normal mode of locomotion.  No degenerative or traumatic arthritis was documented upon imaging studying of the hip.  There was no evidence of fracture deformity, no subluxation noted.  The trabecular pattern was preserved, with the articulating bony margins of the acetabulum and femoral head appearing intact.  Impression showed normal bony anatomy of the right hip.  The examiner remarked that the Veteran's condition would not impact his ability to perform any type of occupational work.

During the Veterans April 2017 hearing, he noted that his hip is bothersome ever since injuring it during service.  The Veteran stated he has trouble putting his socks on, and usually has to rest one leg on the other.  When performing this act he finds himself suffering from a "pulling tight sensation."  The Veteran noted that in bed sometimes "it will ache a bit, most of the time if I'm in the wrong position, you know, if I'm on it or on my other side with the pain sometimes."  The Veteran stated that, "it's been the same ever since I got out of the army, ever since I hurt it."  Finally the Veteran noted that the pain is generally mild to medium in range, but when he deals with flare-ups, which can last all night, he can hardly stand.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's trochanteric bursitis, in the right hip, from the effective date of the grant of service connection in February 2010 based on painful motion.  38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  Although his report is of intermittent pain, the joint is painful.  The May 2010 examination showed minimal symptoms, but the Veteran described as a mild ache.  At the May 2015 examination, he reported having severe flare-ups of pain that could last all night from prolonged standing.  Thus, the minimum compensable rating is warranted.  

At no time during the appeal period, however, is a rating in excess of 10 percent or the assignment of additional separate compensable ratings warranted under any pertinent diagnostic code.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no evidence of limitation of abduction with motion lost beyond 10 degrees (it was to 35 degrees at worst); limitation of extension to 5 degrees (worst was to 30 degrees); limitation of flexion to 45 degrees (it was to 110 degrees, at worst) and adduction was not limited such that the Veteran could not cross his legs.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim for a rating in excess of 10 percent at any time during the appeal period.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral metatarsalgia is denied.

Entitlement to an initial evaluation of 10 percent for right hip trochanteric bursitis, from February 18, 2010 to May 4, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits. . 

Entitlement to a rating in excess of 10 percent for right hip trochanteric bursitis after May 4, 2015, is denied. 


REMAND

The Veteran seeks to establish service connection for a detached retina.  In a March 2010 statement and again at his April 2017 hearing, he argued that he was a mortar crewman during service and the dropping of mortar rounds near his head caused the detached retina, which occurred 3 weeks after separation from service.  He further noted that he did not receive treatment for the detached retina until three years after the problem arose because he was working at the time to make money so he could afford to live.  

His military occupational specialty is confirmed by the DD 214.  Given the Veteran's duties in service and his report of the detached retina shortly after separation, a medical opinion is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the detached retina since service.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left eye disability, to include retinal detachment.  Copies of all pertinent records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Identify all disabilities affecting the left eye. 

(b)  Is it at least as likely as not that any currently identified left eye disability, to include a retinal detachment or residuals, was incurred in service?  

A complete rationale is required for all opinions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


